DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-17) and Species II (Fig. 4-5b) in the reply filed on 4/27/22 is acknowledged.-
Claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the distal end section".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirotsuka (8,545,535).
Hirotsuka discloses the following claimed limitations: 
Claim 1: A surgical anchor assembly (Fig. 38L1-38L2), comprising: a fixation device (3858d) having a proximal end (Fig. 38L1-38L2), a distal end (Fig. 38L1-38L2), a cannulation (3859) extending therethrough (Fig. 38L1-38L2), and a first engagement feature (3860d) at or near the distal end (Fig. 38L1-38L2); and an implant (3850d) comprising a first portion (proximal portion as seen in the figure below) connectable to the distal end of the fixation device (Fig. 38L1-38L2) and having a second engagement feature (3851) engageable with the first engagement feature (Fig. 38L1-38L2), and a second portion (see figure below) configured to capture a flexible strand (S) (Fig. 38L1-38L2); wherein a stop mechanism (see figure below where it is the end of the threads on the cannulation and the top of the implant) is configured to prevent rotational movement between the fixation device and the implant in at least one direction when the implant is connected to the fixation device (the device would prevent any further rotation in the tightening direction when it reaches the stop since there is nowhere else to rotate).
Claim 2: Wherein the first portion of the implant is insertable into the distal end of the fixation device (see figure below)
Claim 3: Wherein the first engagement feature is formed in the cannulation of the fixation device (Fig. 38L1-38L2), and the second engagement feature is formed on an outer surface of the first portion of the implant (Fig. 38L1-38L2).
Claim 4: Wherein the first and second engagement features facilitate a limited rotational connection between the fixation device and the implant (Fig. 38L1-38L2 where it is limited by the amount of threads in the cannulation and the length of the cannulation and implant), and wherein the stop mechanism is configured to stop the rotational movement facilitated by the first and second engagement features (where the device would prevent any further rotation in the tightening direction when it reaches the stop since there is nowhere else to rotate). 
Claim 5: Wherein the stop mechanism is formed in the cannulation of the fixation device at or near the distal end section (see figure below).
Claim 6: Wherein the first and second engagement features each comprises a thread (Fig. 38L1-38L2 and Col. 44 Lines 38-50).
Claim 7: Wherein an end of the thread of the first engagement feature defines the stop mechanism (see figure below)
Claim 8: Wherein when the implant and the fixation device are connected with the stop mechanism preventing rotation therebetween, the second portion of the implant remains outside of and extends away from the distal end of the fixation device (see figure below and Fig. 38L2).
Claim 9: Wherein the second portion of the implant comprises an eyelet (3862d) for capturing the flexible strand (see figure below).
Claim 10: Wherein an exterior surface of the fixation device comprises an engagement feature (3822 in Fig. 38G, 4806 in Fig. 38f1 where the embodiment of Fig. 38L1-38L2 is the anchor of Fig. 38f1 and 38G but with a different method of attaching the two components together) for engaging a bone hole (3826) (Fig. 38G where the embodiment of Fig. 38L1-38L2 is the anchor of Fig. 38G but with a different method of attaching the two components together)
Claim 11: wherein the engagement feature on the exterior surface of the fixation device comprises a thread (3822 in Fig. 38G, 4806 in Fig. 38f1 where the embodiment of Fig. 38L1-38L2 is the anchor of Fig. 38f1 and 38G but with a different method of attaching the two components together)

    PNG
    media_image1.png
    618
    956
    media_image1.png
    Greyscale

Claim(s) 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al. (7,955,388).
Jensen discloses the following claimed limitations:
Claim 12: A surgical anchor assembly (140) (Fig. 5), comprising: a fixation device (166) having a proximal end (see figure below), a distal end (see figure below), a cannulation (combination of 196, 230, 188 as seen in Fig. 9) extending therethrough (Fig. 9), and an exterior surface with a first engagement feature (threads 210 as seen in Fig. 5-8) for engaging a bone hole (260) (Fig. 18); an implant (168) comprising a first portion (see figure below) connectable to the distal end of the fixation device in a rotationally fixed manner (see figure below and Fig. 5 where it is rotated by using the threads of 168 with the inner threads of 166) and a second portion (see figure below) configured to capture a flexible strand (146, 148) (Fig. 5); and a separate piggyback fixation piece (142) connectable to the proximal end of the fixation device to extend a total length of the surgical anchor assembly (Fig. 5), wherein an exterior surface of the piggyback fixation piece comprises a second engagement feature (150) (Fig. 5) that is complementary to the first engagement feature on the exterior surface of the fixation device for engaging the bone hole (Fig. 5 and 18).
Claim 13: Wherein the fixation device and the piggyback fixation piece comprise the same material (Col. 9 Lines 10-20). 
Claim 14: Wherein the fixation device and the piggyback fixation piece comprise different materials (Col. 9 Lines 10-20).
Claim 15: Wherein the piggyback fixation piece has a shorter length than a length of the fixation device (Col. 7 Lines 55-65)
Claim 16: Wherein the first and second engagement features each comprises a thread (168, 150 as seen in Fig. 5-8), and wherein the thread of the second engagement feature is alignable with the thread of the first engagement feature (5-8 and 17-18 where it is aligned by the wire during placement).
Claim 17: Wherein the implant is rotatably connectable to the fixation device in a limited manner (where it rotates until it hits the stop mechanism at the end of the threads as seen in the figure below), and wherein a stop mechanism (see figure below where the stop mechanism is the edge at the end of the threads) is configured to stop the rotational movement in at least one direction resulting in the rotationally fixed connection (see figure below where once the implant hits the edge/stop mechanism it can no longer rotate in one direction).

    PNG
    media_image2.png
    863
    640
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    439
    553
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art appears to teach either alone or in combination the anchor assembly with a fixation device and an implant as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771